Citation Nr: 1215642	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. R.N.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in September 2009, when the issue remaining on appeal was remanded for additional development.  The issue was again remanded by the Board in October 2010 for additional development.

The Veteran testified at a Board hearing at the RO in April 2009.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the issue remaining on appeal was remanded to the RO by the Board in October 2010 for additional development, the RO completed certain actions and then issued a supplemental statement of the case (SSOC) in December 2011.  However, the December 2011 supplemental statement of the case sent to the Veteran identifies, in the heading of every page after the cover letter, a claimant who is not the Veteran in this case.  Each page of the supplemental statement of the case identifies a claimant with a different name, different Social Security Number, different VA file number, and a different representative Service Organization than those correctly associated with the actual appellant in this case.  Although the discussion of the merits of the issue in the supplemental statement of the case appears to identify the evidence and contentions in this appeal correctly, only the cover letter actually identifies the correct Veteran claimant; nowhere does the December 2011 supplemental statement of the case identify the correct claimant, and it identifies a different claimant on each page.

In correspondence received in January 2012, the Veteran's correct representative requested that "he be provided with a correct copy of SSOC.  Veteran received correct cover page but body of SSOC was for another Veteran."  However, neither the physical claims-file nor the Virtual VA file contains any documentation that the Veteran has been provided with any corrected version of the supplemental statement of the case.  The only copy of the most recent SSOC in the claims-file is the December 2011 version with only the incorrect personal information.  (Another copy of this incorrect SSOC was added to the record when the Veteran's representative submitted it to show the error.)

The Board has considered that the problem may very well simply be the result of a clerical error at the RO.  However, the representative has expressly alleged what may arguably be an error in due process.  Although the Board regrets delay in appellate review, under these circumstances further action to issue a supplemental statement of the case on the merits of the underlying issue is necessary to ensure due process to the appellant.  A remand is necessary to provide a supplemental statement of the case which provides the Veteran with clear discussion of the adjudication of the appeal, without the confusion created by having issued an SSOC which on its face is associated with the adjudication of a different individual's claim.  The Veteran has expressed confusion on the matter and requested to receive a correct supplemental statement of the case.  To ensure due process to the appellant, this case must be remanded so that an appropriate supplemental statement of the case may be issued to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all indicated action to 

          a)  remove from the claims file all copies of the December 2011 supplemental statement of the case which list another claimant's name and claims number to ensure that all privacy rights of the other claimant are protected. 
          b)  issue a supplemental statement of the case to the appellant and his representative addressing the issue of entitlement to service connection for the issue remaining on appeal.  This supplemental statement of the case must be issued to correct the apparent error in the December 2011 supplemental statement of the case which either pertained to a different claimant or misidentified this appeal's claimant on each page.  

After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


